 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   YER VUE,                                              Case No. 1:19-cv-00765-SAB

12                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME TO FILE OPENING
13           v.                                            BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 12)

15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Plaintiff’s opening brief shall be filed on or before February 20, 2020;

19          2.      Defendant’s response to the opening brief shall be filed on or before March 23,

20                  2020; and

21          3.      Plaintiff’s reply, if any, shall be filed on or before April 7, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        January 21, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
